NOTE: This order is nonprecedential

Um'ted States Court of Appeals
for the Federal Circuit

VIRGINIA LOVETT,
Petitioner,

V.

INTERNAL REVENUE SERVICE,
Respondent.

2012-3030

Petition for review of an arbitrator’s decision by Roger
C. Wi]liams.

ON MOTION

ORDER

Virginia Lovett moves to withdraw Jacqueline K. Tay-
lor and substitute J0hn D. Wa1es as principal counsel.
The Internal Revenue Service moves for a 30-day exten-
sion of time, until June 29, 2012, to file its opening brief.

Up0n consideration thereof,
IT ls ORDERED THAT:

(1) The motion to withdraw and substitute counsel is
granted

LOVETT V. IRS

(2) The motion for an extension of time is granted to
the extent that the IRS’ opening brief is due within 30
days of the date of service of Lovett’s corrected initial

brief.

MA¥ 24 2012
Date

cC: John D. Wa]es, Esq.
Amanda L. Tantum, Esq.

Jacqueline K. Tayior, Esq.

s21

Fos THE CoURT

/s/ J an Horbaly

J an Horb aiy
Clerk
FILED
, AFPEALsFoa
‘_"sri:+ciud=_i\i]si.nircw:curr

_MAY 24 2012
JAN HORBALY
cream